Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Certified copies of the foreign priority documents have been provided in parent application 15/565,462.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2019, 6/16/2020, and 11/30/2020 has been considered by the examiner.

Status of Claims
Claims 1-12 are pending.

Drawings
The drawings were received on 12/4/2019.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,585,224 (hereafter Takada). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Takada claims a polarizing plate, comprising a polarizer; and a pair of protective films respectively arranged on both main surface of the polarizer, wherein the polarizing plate has a polarizer void portion formed by positioning of an end surface of the polarizer inward in a plane direction relative to each of end surfaces of the protective films (see claim 1), and the protective films are formed of a resin (see claim 12).

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 12 of prior U.S. Patent No. 10,585,224 (hereafter Takada). This is a statutory double patenting rejection.
Regarding claim 4, Takada claims all of the limitations of claim 1 (see claims 1 and 12).
Takada also claims that the polarizing plate has formed therein a through-hole and the polarizer void portion is formed in a peripheral edge portion of the through-hole (see claim 1)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamoto et al. (TW201337351, all citations are to the included English language machine translation) of record (hereafter Iwamoto).
Regarding claim 1, Iwamoto discloses a polarizing plate, comprising a polarizer; and a pair of protective films respectively arranged on both main surface of the polarizer (see at least Figs. 1-2 and the abstract on page 1, where P is the polarizer and T1 and T2 are the protective films), wherein the polarizing plate has a polarizer void portion formed by positioning of an end surface of the polarizer inward in a plane direction relative to each of end surfaces of the protective films (see at least Figs. 1 and 2), and the protective films are formed of a resin (see at least page 8, second paragraph, where the protective films can consist of a variety of resins, such as cellulose resin).

Regarding claim 5, Iwamoto discloses all of the limitations of claim 1.
Iwamoto also discloses that the polarizer void portion is formed in an outer edge portion (see at least Figs. 1 and 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (TW201337351, all citations are to the included English language machine translation) of record (hereafter Iwamoto).
Regarding claim 2, Iwamoto discloses all of the limitations of claim 1.

Iwamoto does not specifically disclose that the polarizer void portion is formed in a region ranging from each of the end surfaces of the protective films to a position distant therefrom by 15 µm or more inward in the plane direction.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the polarizer void portion being formed in a region ranging from each of the end surfaces of the protective films to a position distant therefrom by 15 µm or more inward in the plane direction include optimizing the polarizing plate to suppress curling (see page 3, fourth paragraph of Iwamoto).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Iwamoto so that the polarizer void portion is formed in a region ranging from each of the end surfaces of the protective films to a position distant therefrom by 15 µm or more inward in the plane direction for the purpose of optimizing the polarizing plate to suppress curling (see page 3, fourth paragraph of Iwamoto).

Regarding claim 3, Iwamoto discloses all of the limitations of claim 1.

Iwamoto does not specifically disclose that the polarizer void portion is formed in an end portion in an absorption axis direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Iwamoto so that the polarizer void portion is formed in an end portion in an absorption axis direction for the purpose of being obvious to try the absorption axis direction since it is one of a finite number of directions, the other being the transmission axis direction (perpendicular to the absorption axis) in order to obtain predictable results such as optimizing the manufacturing of the polarizing plate. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claims 7 and 8, Iwamoto discloses all of the limitations of claim 1.
Iwamoto also discloses a production method for the polarizing plate of claim 1, comprising laminating a protective film on each of both main surfaces of a polarizer (see at least Figs. 1-2 and the abstract on page 1)
Iwamoto does not specifically disclose a step of bringing a treatment liquid into contact with the laminate, wherein the treatment liquid contains water.
However, Official Notice is taken that washing an optical element, such as a polarizing plate, with water is old and well-known in the art for cleaning the optical element. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 9, Iwamoto discloses all of the limitations of claim 7.
Iwamoto does not specifically disclose that the treatment liquid has a liquid temperature of 50°C or more.
However, Official Notice is taken that a temperature for hot water heated by a commercial hot water heater is 50°C or more is old and well-known in the art for being used for cleaning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Iwamoto so that the treatment liquid has a liquid temperature of 50°C or more for the purpose of using readily available hot water for cleaning the polarizing plate since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (TW201337351, all citations are to the included English language machine translation) of record (hereafter Iwamoto) as applied to claim 5 above, and further in view of Aoyama et al. (US 2011/0211154) of record (hereafter Aoyama).
Regarding claim 6, Iwamoto discloses all of the limitations of claim 5.
Iwamoto does not specifically disclose that the outer edge portion includes a site that forms a v-shape that is convex inward in the plane direction.
However, Aoyama teaches a polarizing plate wherein the outer edge portion includes a site that forms a v-shape that is convex inward in the plane direction (see at least Fig. 3, where the indentations around the edge of the lenses are v-shape and convex inward in the plane direction).
Additionally, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change is shape is not significant to the function of the combination. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Iwamoto to include the teachings of Aoyama so that the outer edge portion includes a site that forms a v-shape that is convex inward in the plane direction for the purpose of forming the polarizing plate in a desired shape.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable Iwamoto et al. (TW201337351, all citations are to the included English language machine translation) of record (hereafter Iwamoto) as applied to claim 7 above, and further in view of Kobayashi et al. (US 2011/0019274) of record (hereafter Kobayashi).
Regarding claim 10, Iwamoto discloses all of the limitations of claim 7.
Iwamoto does not specifically disclose a step of forming the laminate into a desired shape through cutting and/or punching processing.
However, Kobayashi teaches a method of forming a polarizing plate into a desired shape through cutting (see at least Fig. 7 and Page 4, paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Iwamoto to include the teachings of Kobayashi so that the method comprises a step of forming the laminate into a desired shape through cutting for the purpose of obtaining a desired shape and size of the polarizing plate.

Regarding claims 11 and 12, Iwamoto as modified by Kobayashi discloses all of the limitations of claim 10.
Kobayashi also teaches that the cutting is performed by laser light irradiation and that the laser light comprises CO2 laser light (see at least Fig. 7 and Pages 4-5, paragraphs [0060]-[0062], where the cutting is done by a carbon dioxide laser).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Iwamoto as modified by Kobayashi to include the further teachings of Kobayashi so that the cutting is performed by laser light irradiation and that the laser light comprises CO2 laser light for the purpose of .

Claims 7 and 8 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (TW201337351, all citations are to the included English language machine translation) of record (hereafter Iwamoto) as applied to claim 1 above, and further in view of Yabuhara (US 2014/0022639) of record (hereafter Yabuhara).
Regarding claims 7 and 8, Iwamoto discloses all of the limitations of claim 1.
Iwamoto also discloses a production method for the polarizing plate of claim 1, comprising laminating a protective film on each of both main surfaces of a polarizer (see at least Figs. 1-2 and the abstract on page 1).
Iwamoto does not specifically disclose a step of bringing a treatment liquid into contact with the laminate, wherein the treatment liquid contains water.
However, Yabuhara teaches a production method for a polarizing plate that includes a polarizer laminated with two protective films, comprising a step of bringing a treatment liquid into contact with laminate (see at least Page 7, paragraphs [0094]-[0095] and [0107]-[0109], where the treatment liquid is a coating liquid that is coated onto a base material, such as a protective film of the polarizer), wherein the treatment liquid contains water (see at least Page 7, paragraphs [0099]-[0100], where the coating liquid contains a solvent such as water).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Iwamoto to include the teachings of Yabuhara so that the method comprises a step of bringing a treatment liquid into .

Claims 10-12 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (TW201337351, all citations are to the included English language machine translation) of record (hereafter Iwamoto), in view of Yabuhara (US 2014/0022639) of record (hereafter Yabuhara) as applied to claim 7 above, and further in view of Kobayashi et al. (US 2011/0019274) of record (hereafter Kobayashi).
Regarding claim 10, Iwamoto as modified by Yabuhara discloses all of the limitations of claim 7.
Iwamoto as modified by Yabuhara does not specifically disclose a step of forming the laminate into a desired shape through cutting and/or punching processing.
However, Kobayashi teaches a method of forming a polarizing plate into a desired shape through cutting (see at least Fig. 7 and Page 4, paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Iwamoto as modified by Yabuhara to include the teachings of Kobayashi so that the method comprises a step of forming the laminate into a desired shape through cutting for the purpose of obtaining a desired shape and size of the polarizing plate.

Regarding claims 11 and 12, Iwamoto as modified by Yabuhara and Kobayashi discloses all of the limitations of claim 10.
Kobayashi also teaches that the cutting is performed by laser light irradiation and that the laser light comprises CO2 laser light (see at least Fig. 7 and Pages 4-5, paragraphs [0060]-[0062], where the cutting is done by a carbon dioxide laser).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Iwamoto as modified by Yabuhara and Kobayashi to include the further teachings of Kobayashi so that the cutting is performed by laser light irradiation and that the laser light comprises CO2 laser light for the purpose of preventing microcracking at the edges of the polarizing plate (see at least Page 3, paragraph [0045] of Kobayashi).

Claims 1-3, 5, and 7-9 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2008/0310020) of record (hereafter Hashimoto), in view of Kitagishi et al. (US 2014/0065364) of record (hereafter Kitagishi).
Regarding claim 1, Hashimoto discloses a polarizing plate, comprising: a polarizer; and a pair of protective films respectively arranged on both main surfaces of the polarizer, wherein the polarizing plate has a polarizer void portion formed by positioning of an end surface of the polarizer inward in a plane direction relative to each of end surfaces of the protective films (see at least Figs. 1-7 and Page 3, paragraph [0044], where the polarizer can be either 5 or 6 and the pair of protective films are the substrates 1 and 3).
Hashimoto does not specifically disclose that the protective film is formed of a resin.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Hashimoto to include the teachings of Kitagishi so that the protective film is formed of a resin, since the substrates in Hashimoto are interpreted to be the protective films, for the purpose of substituting a known material for the substrates (protective films) in order to obtain predictable results, such as improved processability (see at least Page 1, paragraph [0024] of Kitagishi).

Regarding claim 2, Hashimoto as modified by Kitagishi discloses all of the limitations of claim 1.
Hashimoto as modified by Kitagishi does not specifically disclose that the polarizer void portion is formed in a region ranging from each of the end surfaces of the protective films to a position distance therefrom by 15 µm or more inward in the plane direction.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the polarizer void portion being formed in a region ranging from each of the end surfaces of the protective films to a position distance therefrom by 15 µm or more inward in the plane direction include ensuring sufficient space to place the sealing agent against the edge of the polarizer (see at least Figs 1-7, where 16 is the sealing agent).


Regarding claim 3, Hashimoto as modified by Kitagishi discloses all of the limitations of claim 1.
Hashimoto also discloses that the polarizer void is formed in an end portion of all edges (see at least Figs. 1-7).
Hashimoto as modified by Kitagishi does not specifically disclose that the end portion is in an absorption axis direction.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since the absorption axis is parallel to the plane of the polarizer, the absorption axis direction must be toward one edge (along with its opposite) of the polarizer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing plate of Hashimoto as modified by Kitagishi so that the polarizer void is formed in an end portion in an absorption axis direction for the purpose of forming the polarizer void around all edges of the polarizer.

Regarding claim 5, Hashimoto as modified by Kitagishi discloses all of the limitations of claim 1.
Hashimoto also discloses that the polarizer void portion is formed in an outer edge portion (see at least Figs. 1-7).

Regarding claims 7 and 8, Hashimoto as modified by Kitagishi discloses all of the limitations of claim 1.
Hashimoto also discloses a production method for the polarizing plate of claim 1, comprising laminating a protective film on each of both main surfaces of a polarizer (see at least Fig. 1 and Page 3, paragraph [0044]).
Hashimoto as modified by Kitagishi does not specifically disclose a step of bringing a treatment liquid into contact with the laminate, wherein the treatment liquid contains water.
However, Official Notice is taken that washing an optical element, such as a polarizing plate, with water is old and well-known in the art for cleaning the optical element. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto as modified by Kitagishi so that the production method comprises a step of bringing a treatment liquid into contact with the laminate, wherein the treatment liquid contains water, for the purpose of cleaning the polarizing plate since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Regarding claim 9, Hashimoto as modified by Kitagishi discloses all of the limitations of claim 7.
Hashimoto as modified by Kitagishi does not specifically disclose that the treatment liquid has a liquid temperature of 50°C or more.
However, Official Notice is taken that a temperature for hot water heated by a commercial hot water heater is 50°C or more is old and well-known in the art for being used for cleaning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto as modified by Kitagishi so that the treatment liquid has a liquid temperature of 50°C or more for the purpose of using readily available hot water for cleaning the polarizing plate since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W.B/             Examiner, Art Unit 2872         

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872